Title: To George Washington from Major General Lafayette, 25 July 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            dear General
            Stratfort [Conn.] 25 july at seven o’clock in the morning
          
          inclos’d I have the honor to send you a letter from General Sullivan which I took the
            liberty to oppen—if the suppos’d expedition against
            providence has taken place we can not Come up time enough as to prevent it—but I am
            Rather inclin’d to believe we wi’ll find the ennemy fortifying themselves, and therefore
            the Sooner we may begin our visit the better it will be.
          I have found general Varnum yesterday at this place, who Says we could march much
            faster than we will do, was it not on account of provisions which ca’nt come up with
            us—there were no Magazines prepar’d principally for the article of flour—the provisions
            must follow upon oxen-teams—however general Varnum has sent a head to take every
            precaution in his power, for facilitating our journey—if the baggage embarass us we’ll
            leave it behind—we are much Retard’d by the ferrys, and the best way will be to separate
            the brigades—with the highest respect I have the honor to be dear General Your most
            obedient Servant
          
            the Marquis de lafayette
          
        